 DUGAS EXPRESS613Fernand Doyon d/b/a Dugas ExpressandTruck Drivers, Ware-housemen,and Helpers UnionLocal No.340, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersof America.Case No. 1-CA-3511. January 29, 1962DECISION AND ORDEROn November 17,1961, Trial Examiner Stephen S. Bean issued hisIntermediate Report on the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in the unfair laborpractices alleged in the complaint and recommending that he ceaseand desist therefrom and take certain affirmative action, as set forth inthe Intermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The General Counsel filed a brief in support of the IntermediateReport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent FernandDoyon d/b/a Dugas Express, Lewiston, Maine, his agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Truck Drivers, Warehousemen,and Helpers Union Local No. 340, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, orany other labor organization, by discharging employees or by dis-criminating in regard to hire and tenure of employment or any termor condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the Union or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of135 NLRB No. 65. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Arthur Belanger immediate and full reinstatementto his former or substantially equivalent position and make him wholefor any loss of earnings suffered in the manner set forth herein in thesection of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to or convenient for a computation of theamount of backpay due under the terms of this Order.(c)Post at his office and garage in Lewiston, Maine, copies of thenotice attached hereto marked "Appendix." 1 Copies of said notice, tobe furnished by the Regional Director for the First Region, shall, afterbeing duly signed by Respondent, be posted immediately upon receiptthereof, and be maintained for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken byRespondent to insure that such notices are not altered, defaced, orcovered by any other material.(d)Notify the said Regional Director for the First Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that:I WILL NOT by discharging an employee, or in any other mannerinterfere with, restrain, or coerce my employees in the exercise oftheir right to self-organization, to form, join, or assist TruckDrivers,Warehousemen, and Helpers Union Local No. 340, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, to bar- DUGAS EXPRESS615gain collectively through representatives of their own choosing,to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment,as authorized in Sec-tion 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.I WILL offerArthurBelanger immediate and full reinstatementto his former or substantially equivalent position,without preju-dice to his seniority or other rights and privileges previously en-joyed, and make him whole for any loss of pay suffered as aresult of the discrimination against him.FERNAND DOYOND/B/ADUGAS EXPRESS,Employer.Dated----------------By-------------------------------------(FERNAND DOYON)This notice must remain posted for60 days fromthe date hereof,and must notbe altered,defaced, orcovered by any othermaterial.Employees may communicate directly with the Board'sRegionalOffice(24 School Street,Boston, Massachusetts;Telephone NumberLafayette 3-8100) if they haveany question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis complaint was heard in Lewiston,Maine, on September27 and 28, 1961,before 'Stephen S. Bean,the duly designated TrialExaminer, upon allegations thatFernand Doyon d/b/a Dugas Express,herein called the Respondentor Doyon, hadviolated Section 8(a) (3) and(1) of theNationalLaborRelationsAct by discharg-ing and failing to reinstateArthurBelanger because of his unionactivity.All partieswere representedby counseland were givenfull opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidence.Rightwas reservedto the parties to file briefs.The GeneralCounsel's wasreceived by meon October 30, 1961;Respondent's on November 1.Uponthe entirerecordin the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS;THE LABOR ORGANIZATION INVOLVEDIt is alleged,admitted,and found that Respondent is, and has been at all materialtimes, engaged in commerce withinthe meaning of the Act. It is agreed and accord-ingly found that Truck Drivers,Warehousemen,and Helpers Union Local No. 340,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union,is a labor organization within the meaning of theAct.II.THE UNFAIR LABOR PRACTICESThis is another run of the mill case, important of course to the individuals involved,but adding naught to the body of the law which has been construed, as it should be,with regard to the public interest in the multitude of complied with IntermediateReports and Decisions issued during more than 26 years.The essential circum- 616^DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances,which I find are supported by substantial evidence contained in the welterof fact and fiction constituting the record considered as a whole, are as follows:The Nature of Respondent's BusinessDoyon conducts trucking business from a main terminal in Lewiston under a com-mon carrier's permit covering Lewiston and Portland, Maine, and the intermediatepoints of Danville, New Gloucester, and West Portland, Maine.At the time of thehearing he had six employees, including Working Foreman Lucien Rouleau in chargeof his subterminal in Portland.His equipment consisted of seven or eight trucks,the years of manufacture of which were from 1950 to 1956 all of which, with theexception of one 1952 vehicle, were purchased secondhand.The history of the par-ticular 1950 truck involved in this case will be subsequently related.Respondent's Relationship With the UnionAll of Doyon's employees were members of the Union with which he had beenunder contract for some 16 years, as member of Interstate Carriers' Group, untilApril 11, 1961, when he withdrew principally because of an unwillingness to signthe Group agreement running for 6 years with a wage reopening clause of the expira-tion of the first 3 years.Subsequently the Union sent him a contract which he re-frained from signing.About 3 weeks later, Albert H. Page, secretary,treasurer ofthe Union, visited Doyon and asked him if he had signed the contract.Doyon tes-tified, "I told him I didn't sign these contracts until we could negotiate and come intosatisfactory with both parties."Respondent's employees remained paying membersof the Union at least until June 21, 1961, when Doyon, who had previously advancedtheir monthly dues against their next 5 days' earnings paid at the end of the week,told his employees they should pay direct to the Union if they wished to remainmembers and discontinued the practice.The Work and Record of Arthur BelangerBelanger, 43 years of age, had worked 21 years as a truckdriver for Respondentup until the time he was discharged on June 26, 1961.Respondent testified he wasone of the best drivers he ever had in his employment until the last year and a half,not a bad driver for 16 months thereafter but not a good driver for the 2 or 3months preceding June 26.For a number of years before his discharge, Belanger's work routine was substan-tially as follows.He would report at the Lewiston terminal before 7 a in. Then,after occasionally performing some incidental work around the garage or trucksand taking care of equipment, he drove a ton and half truck delivering the bulkof "jalopy freight" in different parts of Lewiston.He would then return to the hometerminal to see if there was any pickup, hook up to a trailer truck, and start to Port-land making varying numbers of deliveries or pickups en route.The time of hisarrival at the Portland terminal would depend upon the number of calls needed to bemade in Lewiston before his departure and on the way to PortlandThereafter uponarrival at the Portland terminal, Belanger would help on, and give a hand in loading,trucks.There is no indication at what hour or for what length of time he was allowedfor a lunch stop. In the afternoon he took care of the bigger calls at numerousPortland warehouses and finally loaded up whatever freight there was to be trans-ported back to Lewiston where he would arrive to finish his day's work at 6:30 p.m.,earlier or later, depending on conditions.Belanger'sDischarge and the Positions of the PartiesOn June 26, 1961, about 6:30 p.m., upon his return from Portland, Doyon said toBelanger,"Well, youand I can'tget along together anymore," "We might as wellcall it off," "You have been talking too much," "You remember two years ago yousaid I couldn't fire a man without a good reason," and handed Belanger his paycheck.Belanger pointed out his 21 years of employment and asked if the reason for hisbeing discharged was his having said that Doyon could not fire a man without a goodreason.Doyon replied that he was not there to discuss the subject that night.The General Counselassertsthat the discharge was due to Belanger's union activi-ties;Respondent answers it was due to Belanger's failure properly to operate motorvehicle equipment and pursuing his own private commercial business during Re-spondent's time and using its equipment, or, as Doyon testified, "Well, I dischargedMr. Belanger-my attitude is that the reason I discharged Mr. Belanger is because Ihave told him so manytimes not to loseany time with my trailer which he was DUGASEXPRESS617[s]hopping on the company time, which he has lost a lot of time which has been,proved to my satisfact[ion], and by not driving that truck properly in the last 3 or 4weeks-we will say 5 weeks."DiscussionIn analyzing the contentions of the partiesit isappropriate to discuss (1) the extentof Belanger's unionactivities and Respondent's knowledge thereof, (2) the claim ofimproper operation, and (3) the assertion of shoppingand using atruck on Re-spondent's time.The subsidiaryfindingsunder (1) are as follows :In August 1960, some 5 months after Respondentclaims Belanger hadchangedfrom being "one of the best drivers" to "not a bad driver" and 7 months before hechanged from being "not a bad driver"to "nota good driver," Belanger brought tothe office a letter addressed to him by Secretary-Treasurer Page of the Union.Thiscommunication referred to a previous conversation between Belanger and Pageregarding Respondent's withholding pay from employees for insurance benefit pay-ments and stated Respondent had overcharged them at the rate of $2.65 per month.As a result of Belanger having brought up the matter with the Union, Respondentrefunded his employees the overpayment which had been charged against them fora period of more than 5 months.On theeveningof June 21, 1961, 5 days before he was discharged, Doyon tookBelanger's union book from the office safe and handedit to Belangersaying he was nolonger union, he could probably stand it the first 3 years but did not know (if hecould) thereafter, he might as well take his stand, and in the meantime Belangercould look for something else.The following day Belanger paid his union dues direct to Page and reported thatDoyon had told him to look for something else. Page replied that he would wait tosee what Doyon had to say.Belanger was corroborated in stating that there was no shop steward handling theemployees' affairs and testified credibly that he was the onlyunionspokesman amongthem although not its agent, and that union correspondence was sent to him as wellas tothe Portland office, where Rouleau, who was the oldest man, would disregard it.Belangerrecalled that in addition to taking up with the Union the matter of the over--charge for insurance premiums, he had also, in connection with Respondent havinggranted only 1 week's vacation the previous year, "finally got the Union and theUnion got it (3 weeks vacation) for us."Belanger'sother contacts with the Unionas described by Page, consisted of his dealing with him and Hazen McAllister, anotherof Respondent's employees, when he wanted to find out what was happening atDugas Express and Belanger's callinghim on differentitemsthat were bothering him..Belanger had talked with Doyon about the Union from time to time during theirsocial contacts but never discussed the contract as such. Sometime in June 1961,Foreman Rouleau told McAllister that the goddam union was no good and (McAl-lister)would have to get through anyway.McAllister was discharged on June 17,1961.Belanger talked "many times" with other employees about the Union and onJune 23, 3 days before he was discharged, discussed with, as well as Rouleau, "alldifferent guys" the subject of whether they were "going to keep being in the Union."On the above subsidiary findings, I conclude that Belanger engaged in unionactivities of which Respondent was aware at the time of his discharge.The subsidiary findings under (2) are as follows:In the fall of 1960 Belanger was assigned to drive a 1950 White truck.He almostconstantly experienced serious trouble with its mechanism until his discharge the-following June 26.This truck had been laid up and not been run for the 2 yearspriorto itspurchase in September 1960. It was rusty and had defective shifting links.and was not shifting properly.Parts were purchased and one end of thetransmissionlinkage was repaired to no avail.Another linkage part was purchased but again thetransmission did not shift properly.Doyon and his mechanic, Cyr, then spent a halfday further adjusting the linkage.Even then there was continuous trouble with thetransmission.In the latter part of November 1960, during a ride home from Port-land, the transmission lever had to be held to keep the transmission itself in low gear.After this, the transmission would not stayin gear and Belangerso informed Doyon.Finally, the transmission locked and broke down completely about the middle ofMay 1961. It was then replaced witha used transmissionwhich had been purchasedfor $10.After the $10 transmission (the prevailing cost of a rebuilt transmissionis $209.50) was installed, Belanger told Doyon that it too would not stay in second'gear.Cyr attempted to cure the trouble by adjusting the shifting link.Doyontold Belanger at that time to "Take it easy.Try it a couple of days.We will try to,take that transmission out and find you anew one."The $10transmission was re-moved on June 18 or 19, or about a week beforeBelanger wasdischarged. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDThena third transmissionwhichwas installed in Belanger'struckcame from a1948White truck which had gone 120,000 miles before breaking down and there-after left out doors for a year and a half or two. In order to install this transmissionit became necessary to make a change in the linkage. It had been built to shift fromthe side and it was necessary to change it over in order that it might shift from thetop instead in Belanger's truck.Belanger drove the truck with the third, 120,000-mile, transmission, for about 7 working days before he was fired.'This third trans-mission had given constant clutching trouble to another driver long before the 1948truck from which it was removed had been abandoned.After Belanger's discharge,itwas taken out of the truck and according to the testimony presented by Respondentwas found to be in exceedingly worn condition.2The General Counsel argues that: Doyon admits that various troubles with thetransmission linkage were not caused by Belanger but attempts to differentiate be-tween those troubles which he said occurred in fall of 1960, and those whichoccurred in May and June 1961; the important factor to note with regard to thedifference in the Belanger and Doyon versions of what happened is that Belangerdescribes his troubles with the original transmission as continuous, finally resultingin the complete breakdown of the transmission in May 1961, this is altogether a morereasonable and believable position; hence it is contended that in admitting that theoriginal transmission troubles were not Belanger's fault, Doyon admitted that thefinal breakdown of this originally faulty third transmission was also not Belanger'sfault;Respondent admitted that another driver had driven the truck for quite sometime after Belanger had, the gear in question was worn down over a long period oftime; so much steel was missing from the gear that it must be assumed that Respond-ent's witnesses would have been able to testify that the oil was heavily contaminatedwith the worn off bits ofsteel, there was no such testimony; there was no testimonythat the oil which must have been contaminated was changed when the transmissionwas supposedly inspected shortly before Belanger was discharged; one must therefore,assume that the wear on the gear did not occur during the 7 or so working daysBelanger was driving; the third transmission was installed in Belanger's truck,with thevain hope that since the transmission did not cost anything, it might be possible to getsome wear out of it before spending money necessary to purchase a rebuilt trans-mission; it is completely unreasonable to believe that Belanger, an experienced truck-driver, could have damaged the gears so extensively in the extremely short period inwhich he drove with the third transmission; on this point alone, the pretextuousnature of this "reason" for discharge is apparent; Doyon, himself, explains thesituation by saying that Belanger did not drive badly in the last 2 weeks; if Belangerwas not driving badly in the last 2 weeks, exactly when was he supposed to haveground down the gear which Respondent attempted to introduce for the purpose ofshowing how poor a driver Belanger was?Respondent argues that: Belanger had been warned about improper driving afterreceiving complaints about the transmission and after that, he ruined another trans-mission;for the year and a half preceding his discharge, he had not been a gooddriver; the early part of 1961 he refused to drive a company vehicle after a heavysnowstorm, he was told if he felt that way he was not needed and to go home, how-ever, he was allowed to continue working; the Company's secretary and officeemployee testified that sometime during November or December of 1960 Belangerhad been reprimanded for failing to take care of his equipment; during the first partof June 1961, Belanger was reprimanded for not driving the truck properly andaccused of ruining transmissions; the record is full of evidence of insubordination,1Belanger operated three different trucks during the periodsRespondent offered for identification as an exhibit what appears to be a gasoline motortransmission gear worn down in front. There was testimony that it was a second gearfrom a truck that had been removed by a Portland transmission exchange firm sometimeafterTune 26, 1961, and placed in an upper story of its building and later pressed offand given to Doyon's son shortly before the hearing in this case It was urged that thisexhibit for identification was the gear from the 1948 White truck placed in the 1950 truckthat Belanger had driven for a short while prior to June 26A witness from the exchangestated that as far as he knew just by looking it was the exact gear he had removedSince in my opinion the evidence did not sufficiently relate the offered exhibit to anyparticular or specific gear which had been a part of a vehicle operated by Belanger, itwas rejectedHowever, I informed the parties that it would be taken as a "chalk" Inview of the evidence that it looked like one that was removed from the truck Belangerhad drivenThe chalk, too bulky for convenient attachment to the Board's files, will beretained in my possession for a period of 6 months following the issuance of this report,in the event that any authorized person or persons should desire to inspect it DUGAS EXPRESS619inefficiency, dishonesty, and disloyalty; and, the precipitating events which finallyled up to his discharge were the continued, and possibly, willful mishandling anddestruction of the Employer's automotive equipment.On June 26, 1961, Doyon did not attribute the discharge to Belanger having im-properly driven a truck. It is apparent that the difficulties experienced in its opera-tion were inherent in the vehicle itself rather than due to any mishandling by itsoperator.Respondent's claim that the discharge was occasioned by its alleged dis-covery that a gear taken from the truckafterBelanger had last operated it and hadbeen discharged, clearly is spurious since obviously the discharge would not havebeen due to a cause not known to exist at the time it was made.On the above subsidiary findings in conjunction with those arrived at under thefirst to fourth headings of this section II, I conclude that the General Counsel estab-lisheda prima faciecase of a discriminatory discharge for engagementin unionactivitieswhich was not rebutted by sufficient substantial evidence offered by Re-spondent to support its contention that the discharge was for nondiscriminatorycause.The subsidiary findings under (3), are as follows:For some 15 years before June 1961, Belanger had done some odd jobs workingon transformers and radios in a shop at his home. In 1959 after taking a corre-spondence course he received a "diploma mill" "Repairman Certificate."There-after,with the occasional assistance of his son, he continued to repair and serviceradios and television sets on a small scale, with full knowledge of his employer,during evenings, weekends, holidays, and vacations under the name of "Lou's T.V."Among his customers were Doyon, himself, and Foreman Rouleau as well as fellow,employees.He established credit at Radio Supply Company and Commercial Dis-tributors, business concerns in the Back Bay section of Portland, from whom hemade purchases for, among other persons, both Doyon and Rouleau.The lattermade personal purchases of such articles as a stove, for example, at J. E. Gould, andother goods at Standard Electric Co., The Enterprise Store, and additional establish-ments, all of which stores he visited and picked up merchandise by use of one ofRespondent's trucks.McAllister purchased tires for Rouleau at Noah's, liquor forhim at Valley Street Liquor Store, and tubes for him at R.C.A. Victor Company,using one of Respondent's trucks for the purpose. Back Bay is a commercial district,where Belanger's duties brought him not only to such places doing business in thesection as Radio Supply Company and Commercial Distributors, but also to suchstores in the same area as those conducted by Osborne Motor Sales Co., Westing-house Company, General Electric Company, Eastern Beauty. International Har-vester Co., and Armour and Company. As a usual practice, when calls were madeatCommercial Distributors, Belander would avail himself of the free use of thatCompany's telephone to call the Portland terminal for the purpose of determiningwhat other orders for pickups of merchandise in the vicinity might have come insince his departure therefromHe occasionally telephoned the home terminal atLewiston from the same office.At times he would be told to wait at CommercialDistributors for 20 minutes or so and then call the company office again.Duringthe final 6 months of Belanger's employment he made approximately three purchasesat a cost averaging $7 42 every 2 weeks at Commercial Distributors and one pur-chase at a cost averaging $23.42 every 11/2 weeks at Radio Supply Co.3The General Counsel argues that: Doyon knew about Belanger's shopping oncompany time 6 months before the discharge, that he personally observed him doingso prior to April 3, 1961; although Doyon testified he warned Belanger, whichBelanger denied, Doyon stated to the Board agent that although he had been watchingBelanger he did not want him to know aboutit;Belanger'sduties required him to goto the stores involved; despite a clause in the contract with the Union which had ex-pired April 11, 1961, providing for notifying the Union respecting employees' trans-gressions and his notification concerning the shortcomings of another employee otherthan Belanger, Doyon gave the Union no notice concerning Belanger's conduct be-3 There is considerable indication that at least a few of these purchases were made onnonworking days and that several of them were made during what might normally beconsidered a midday meal eating respite as well as testimony that some of the trans-actions required no more than 3 to 5 minutes time. I do not consider the state of therecord warrants a specific finding in these respectsHowever, it is plain that, apart fromsome slight testimony that Rouleau may one time, or possibly more than once, have tele-phoned Lewiston the latter part of the morning to inquire what time he had left forPortland, thereis no intimationthat Belanger had ever failed to make any of the pickupsor deliveries or to perform the work required of himIt is a significant fact that whenDoyon discharged Belanger, the former in no way suggested that a reason was Belanger'susing Respondent's time andtrucks on his privatebusiness. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDcause it was not important enough to discuss with the Union,thus making it now un-likely thatBelanger's shopping was sufficiently serious to merit the discharge of along-term employee;and, Doyon's explanation to Belanger at the time of the dis-charge that he had been talking too much was in reference to Belanger talking unionto other employees about whether they were going to keep up payment of theirdues even though Doyon was no longer accepting the Union.Respondent argues that:Belanger made many purchases during working hours;he was accused of losing time with the Company's equipment,though not on theday he was discharged,although he denied it; prior to his dismissal Belanger hadbecome very independent and his attitude toward his work had changed because ofhis TVshop; Foreman Rouleau had found him at Commercials Distributors whennot on company business;Belanger refused to do his work properly and had oncebeen laid off for insubordination but allowed to return to work; and,at the timeof the discharge,Doyon did not attribute his action to Belanger having spent time andusing the truck on his own business.On the above subsidiary findings in conjunction with those made under the secondto fourth headings of this section II, I conclude that the General Counsel made outa prima faciecase of a discriminatory discharge for engagement in union activitieswhich has not been countervailed by evidence offered by Respondent seeking to showa discharge for nondiscriminatory cause.Few truths are self-evident.They were but vaguely discernible here.Neverthe-less, born of some experience perhaps, I carried from the rather unenlightening andquite dreary performance upstairs in a corner of the Lewiston Post Office Building aglimmering comprehension of a man's true motives lurking behind his words.I neither accept the General Counsel's contentions as without flaw nor denigrateRespondent'sarguments as bereft of respectability.But on balance and in finalconclusion,I find and rule that Respondent has contravened Section 8(a)(3) of theAct by his discharge of Arthur Belanger and failure to reinstate him, thereby engag-ing in discrimination in regard to his tenure of employment in violation of saidsection.I further conclude, find,and rule that by said conduct Respondent inter-fered with,restrained,and coerced its employees in the exercise of rights guaranteedin Section 7 of the Act, thereby engaging in an unfair labor practice within themeaning of Section 8(a)( I) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in unfair labor practices it will beordered that he cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.Having found that the Respondent has discriminated in regard to the tenure ofemployment of Arthur Belanger, it will be recommended that he offer to Belangerimmediate and full reinstatement to his former position,without prejudice to seniorityand other rights and privileges previously enjoyed,and make him whole for any lossof earnings sustained by reason of the discharge on May 2, 1960,by payment to himof a sum of money equal to the amount he would have earned in Respondent's employfrom that date to the date of offer of reinstatement,less his net earnings during thatperiod.Backpay shall be computed in accordance with the Board'sWoolworthformula?Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Truck Drivers,Warehousemen,and Helpers Union Local No. 340, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,is a labor organization within the meaning of Section 2(5) of the Act2.By discriminating in regard to the tenure of employment of Arthur Belanger,Respondent has engaged in an unfair labor practice within the meaning of Section8(a)(3) of the Act.A F. W. Woolworth Company,90 NLRB 289. SHEIDOW BRONZE CORPORATION6213.By the discharge of Belanger,Respondent has interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Actand has thereby engaged in an unfair labor practice within the meaning of Section8(a)(1) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Sheidow Bronze CorporationandLocal 84, International Mould-ers& Foundry Workers,AFL-CIO.CaseNo. 2-CA-7841.January 29, 1962DECISION AND ORDEROn October 18, 1961, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief,' and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification that paragraph 2 (d) read : "Notify the RegionalDirector for the Second Region, in writing, within 10 days from thedate of this Order, what steps it has taken to comply herewith."1 The Employers'request for oral argument is denied as the record,including the excep-tions and brief, adequately presents the issues and the positions of the parties.2 In adopting the Trial Examiner's finding that the Respondent had knowledge of em-ployee Joseph Brandell's union activities before it discharged him in violation of Section8(a) (3), Member Rodgers does not rely upon the smallness of Respondent's foundry.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThiscase was heardbefore A.Norman Somers,the duly designated Trial Ex-aminer,inNew York City on August30, 1961,on complaint of the General135 NLRB No. 66.